UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number 0-49789 Henry County Bancshares, Inc. (Exact name of registrant as specified in its charter) Georgia 58-1485511 (State of Incorporation) (I.R.S. Employer Identification No.) 4806 N. Henry Blvd., Stockbridge, Georgia Address of Principal Executive Offices (Zip Code) (770)474-7293 (Telephone Number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YES þ NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YES o NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller Reporting Companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).YES o NO þ Common stock, par value $.10 per share: 14,245,690 shares outstanding as of October 30, 2010 HENRY COUNTY BANCSHARES, INC. AND SUBSIDIARIES INDEX Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets- September 30, 2010 and December 31, 2009 3 Consolidated Statements of Operations – Three and Nine Months Ended September 30, 2010 and 2009 4 Consolidated Statements of Comprehensive Loss – Three and Nine Months Ended September 30, 2010 and 2009 5 Consolidated Statements of Stockholders’ Equity- Nine Months Ended September 30, 2010 6 Consolidated Statements of Cash Flows –Nine Months Ended September 30, 2010 and 2009 7-8 Notes to Consolidated Financial Statements 9-29 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 30-50 Item 3. Quantitative and Qualitative Disclosures About Market Risk 51 Item 4. Controls and Procedures 51 PART II. OTHER INFORMATION Item 5. Other Information 52 Item 6. Exhibits and Reports on Form 8-K 53 Signatures 54 Index I - FINANCIAL INFORMATION ITEM 1. Financial Statements HENRY COUNTY BANCSHARES, INC. AND SUBSIDIARIES Consolidated Balance Sheets (unaudited) September 30, December 31, (in thousands, except share and per share amounts) Assets Cash and due from banks $ $ Interest-bearing excess Federal Reserve balances Interest-bearing deposits in banks Securities available for sale, at fair value Securities held to maturity (fair value approximates $652 and $705) Restricted equity securities, at cost Loans held for sale - Loans Less allowance for loan losses Loans, net Premises and equipment Foreclosed properties Income taxes receivable Other assets Total assets $ $ Liabilities and Stockholders' Equity Deposits Noninterest-bearing $ $ Interest-bearing Total deposits Other borrowings Other liabilities Total liabilities Commitments and contingencies (Note 8) Stockholders' equity Preferred stock, no par value; 10,000,000 shares authorized; none issued Common stock, par value $.10 and $2.50, respectively; 50,000,000 shares authorized; 14,388,749.6 shares issued Capital surplus Accumulated deficit ) ) Accumulated other comprehensive income Less cost of treasury stock, 143,060 shares ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to consolidated financial statements. 3 Index HENRY COUNTY BANCSHARES, INC. AND SUBSIDIARIES Consolidated Statements of Operations (unaudited) Three Months Ended Nine Months Ended September 30, September 30, (in thousands, except share and per share amounts) Interest income Loans $ Taxable securities Nontaxable securities 41 74 Deposits in banks 7 25 26 39 Federal Reserve balances 20 - 57 - Federal funds sold - 10 - 20 Total interest income Interest expense Deposits Other borrowings - 13 13 41 Total interest expense Net interest income Provision for loan losses Net interest income (loss) after provision for loan losses ) Other operating income Service charges on deposit accounts Other service charges and fees Securities gains (losses), net - - ) Mortgage banking income - 13 Total other operating income Other expenses Salaries and employee benefits Occupancy and equipment expenses Foreclosed properties, net FDIC and regulatory Other operating expenses Total other expenses Loss before income taxes ) Income tax expense (benefit) - Net loss $ ) $ ) $ ) $ ) Loss per share $ ) $ ) $ ) $ ) Weighted average shares outstanding See accompanying notes to consolidated financial statements. 4 Index HENRY COUNTY BANCSHARES, INC. AND SUBSIDIARIES Consolidated Statements of Comprehensive Loss (unaudited) Three Months Ended Nine Months Ended September 30, September 30, (in thousands) Net loss $ ) $ ) $ ) $ ) Other comprehensive income (loss), net of tax Unrealized holding gains on investment securities available for sale arising during period Reclassification adjustment for gains on sale of securities available for sale realized in net loss - - ) - Associated income taxes - ) - ) Total other comprehensive (loss) income, net of tax ) Total comprehensive loss $ ) $ ) $ ) $ ) See accompanying notes to consolidated financial statements. 5 Index HENRY COUNTY BANCSHARES, INC. AND SUBSIDIARIES Consolidated Statements of Stockholders’ Equity Nine months ended September 30, 2010 (unaudited) Accumulated Other Total Common Accumulated Comprehensive Treasury Stockholders' (in thousands) Stock Surplus Deficit Income Stock Equity Balance, December 31, 2009 $ $ $ ) $ $ ) $ Net loss - - ) - - ) Change in par value of common stock from $2.50 per share to $.10 per share ) - Other comprehensive loss - - - ) - ) Balance, September 30, 2010 $ $ $ ) $ $ ) $ See accompanying notes to consolidated financial statements. 6 Index HENRY COUNTY BANCSHARES, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows Nine months ended September 30, 2010 and 2009 (unaudited) (in thousands) Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation Decrease (increase) in loans held for sale ) Provision for loan losses Impairment losses on foreclosed properties Gains on sale of securities available for sale ) - Impairment losses on restricted equity securities - Net losses on sale of foreclosed properties Gain on the sale of premises and equipment ) - Decrease in interest receivable Decrease in interest payable ) ) Decrease in income taxes receivable Net other operating activities ) Net cash provided by operating activities Investing Activities Purchases of securities available for sale ) ) Proceeds from maturities of securities available for sale Proceeds from sale of securities available for sale - Proceeds from maturities of securities held to maturity 50 Retirement of restricted equity securities 72 Net decrease in interest-bearing excess Federal Reserve balances - Net decrease in federal funds sold - Net increase in interest-bearing deposits in banks ) ) Net decrease in loans Additions to foreclosed properties ) ) Proceeds from sale of foreclosed properties Proceeds from sale of premises and equipment - Purchase of premises and equipment - ) Net cash provided by (used in) investing activities ) Financing Activities Net increase (decrease) in deposits ) Net repayments of other borrowings ) ) Net cash provided by (used in) financing activities ) Net decrease in cash and due from banks ) ) Cash and due from banks, beginning of period Cash and due from banks, end of period $ $ See accompanying notes to consolidated financial statements. 7 Index HENRY COUNTY BANCSHARES, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows Nine months ended September 30, 2010 and 2009 (unaudited) (in thousands) Supplemental Disclosures of Cash Flow Information Cash paid (received) for: Interest $ $ Income taxes $ ) $ ) Noncash transactions Other real estate acquired in settlement of loans $ $ Financed sales of foreclosed properties $ $ See accompanying notes to consolidated financial statements. 8 Index HENRY COUNTY BANCSHARES, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements 1) BASIS OF PRESENTATION The consolidated financial information for Henry County Bancshares, Inc. (the “Company”) included herein is unaudited; however, such information reflects all adjustments (consisting solely of normal recurring adjustments) which are, in the opinion of management, necessary for a fair statement of results for the interim period.Certain amounts at December 31, 2009 and for the three and nine months ended September 30, 2009 have been reclassified to conform to the current period presentation. The results of operations for the nine month period ended September 30, 2010 are not necessarily indicative of the results to be expected for the full year. 2) COMMON STOCK On May 18, 2010, the Company changed the number of authorized common shares from 30,000,000 shares to 50,000,000 shares.Concurrently, the Company also changed the par value of the common shares from $2.50 per share to $.10 per share. The excess of the par value of the $2.50 par value common stock over the par value of the $.10 par value common stock, on the total outstanding shares of 14,388,750, totaled $34.5 million, which has been credited to capital surplus. 3) RECENT OPERATING LOSSES AND IMPACT ON CAPITAL The Company has been adversely impacted by the continuing deterioration of the Metropolitan Atlanta real estate market causing continuing losses at the Bank, resulting in the Bank being deemed significantly undercapitalized at September 30, 2010.On May 7, 2010, the Bank entered into a Stipulation and Consent Agreement with the Federal Deposit Insurance Corporation (the “FDIC”) and the Georgia Department of Banking and Finance (the “Department”) (collectively, the “Supervisory Authorities”) agreeing to the issuance of a Consent Order (the “Order”).The Order stipulates, among other conditions, that the Bank reach and maintain a Tier 1 capital ratio equal to or exceeding 8%.There is no assurance that the Bank’s capital can be increased to the level required by the Supervisory Authorities.Also, should the Bank’s capital not be increased to the level set forth in the Order, it is uncertain what action the Supervisory Authorities will take.These conditions raise substantial doubt about the Company’s ability to continue as a going concern. 9 Index HENRY COUNTY BANCSHARES, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements 3) RECENT OPERATING LOSSES AND IMPACT ON CAPITAL, continued The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the discharge of liabilities in the normal course of business for the foreseeable future, and do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets, or the amounts and classification of liabilities that may result from the outcome of the Bank not having adequate capital or liquidity to continue to operate or from any extraordinary regulatory action, either of which would affect its ability to continue as a going concern.Management of the Company has taken certain steps in an effort to continue with safe and sound banking practices. Actions have been initiated to mitigate lending exposure, strengthen the loan portfolio, and protect the Bank’s collateral interests, as well as to reduce operating costs and provide for positive operating cash flows throughout 2010.Notwithstanding these efforts, the Bank sustained a loss for the first nine months of 2010 of $3,713,000 primarily resulting from impairment charges and increased operating expenses on foreclosed properties plus additional losses on problem loans resulting primarily from continued declines in value of the underlying real estate securing these problem loans. The Capital Committee of the Board of Directors continues to review various alternatives for increasing the Bank’s capital and has asked management to prepare the necessary documentation to use in an offering of common stock at such time that it is deemed appropriate to offer common stock for sale to its current stockholders and other qualified investors.However, there can be no assurance that any offering of common stock will be successful in raising sufficient capital to return the Bank to the required capital levels. 4) ACCOUNTING STANDARDS UPDATES In July2010, the FASB issued Accounting Standards Update No.2010-20, Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses (“ASU No.2010-20”). ASU No. 2010-20 requires disclosures regarding loans and the allowance for loan losses that are disaggregated by portfolio segment and class of financing receivable. Existing disclosures were amended to require a rollforward of the allowance for loan losses by portfolio segment, with the ending balance broken out by basis of impairment method, as well as the recorded investment in the respective loans. Nonaccrual and impaired loans by class must also be shown. ASU No.2010-20 also requires disclosures regarding: 1) credit quality indicators by class, 2) aging of past due loans by class, 3) troubled debt restructurings (“TDRs”) by class and their effect on the allowance for loan losses, 4) defaults on TDRs by class and their effect on the allowance for loan losses, and 5) significant purchases and sales of loans disaggregated by portfolio segment. This guidance is effective for interim and annual reporting periods ending on or after December15, 2010, for end of period type disclosures. Activity related disclosures are effective for interim and annual reporting periods beginning on or after December15, 2010. ASU No.2010-20 will have an impact on the Company’s disclosures, but not its financial position or results of operations. 10 Index HENRY COUNTY BANCSHARES, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements 5) SECURITIES The amortized cost and fair value of securities are summarized as follows: Securities Available for Sale Gross Gross Estimated Amortized Unrealized Unrealized Fair (in thousands) Cost Gains Losses Value September 30, 2010: U.S. Government sponsored agencies $ $ $
